
	

113 HR 1835 IH: United States Cadet Nurse Corps Equity Act
U.S. House of Representatives
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1835
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2013
			Mrs. Lowey (for
			 herself, Mrs. Capps,
			 Ms. Bordallo,
			 Mr. Courtney,
			 Mr. Connolly,
			 Ms. DeLauro,
			 Mr. Lance,
			 Ms. McCollum,
			 Mr. Polis, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide that service of the members of the
		  organization known as the United States Cadet Nurse Corps during World War II
		  constituted active military service for purposes of laws administered by the
		  Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 United States Cadet Nurse Corps Equity
			 Act.
		2.Service deemed to
			 be active military service
			(a)In
			 generalFor purposes of section 401(a)(1)(A) of the GI Bill
			 Improvement Act of 1977 (38 U.S.C. 106 note), the Secretary of Defense is
			 deemed to have determined that qualified service of a person constituted active
			 military service.
			(b)Determination of
			 discharge statusThe
			 Secretary of Defense shall issue an honorable discharge under section
			 401(a)(1)(B) of the GI Bill Improvement Act of 1977 to each person whose
			 qualified service warrants an honorable discharge. Such discharge shall be
			 issued before the end of the one-year period beginning on the date of the
			 enactment of this Act.
			3.Prohibition of
			 retroactive benefitsNo
			 benefits may be paid to any person as a result of the enactment of this Act for
			 any period before the date of the enactment of this Act.
		4.DefinitionFor purposes of this Act, the term
			 qualified service means service of a person as a member of the
			 organization known as the United States Cadet Nurse Corps during the period
			 beginning on July 1, 1943, and ending on December 15, 1945.
		
